Per Curiam.
Plaintiff, a negress, 'brought this action in the district court for Hall county to recover damages for humiliation caused her by reason of being forced to leave the theater operated by defendants in the city of Grand Island. The jury returned a verdict for plaintiff in the sum of $200.50. From a judgment entered thereon defendants have appealed.
We have carefully examined the record and find it to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.
Thompson, J., not participating.